DETAILED ACTION
Claims 1-2, 14, 24, 27, 34, 37-38, 40-44, 46-47, and 51-56 are pending and currently under review.
Claims 3-13, 15-23, 25-26, 28-33, 35-36, 39, 45, 48-50, and 57 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/23/2021 has been entered.  Claims 1-2, 14, 24, 27, 34, 37-38, 40-44, 46-47, and 51-56 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 4/28/2021.

Allowable Subject Matter
Claims 1-2, 14, 24, 27, 34, 37-38, 40-44, 46-47, and 51-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants’ amendments filed 7/23/2021 incorporate the subject matter of previous claim 57, which was indicated to contain allowable subject matter in the previous office action mailed 4/28/2021.  The closest prior art of record is Douglas in view of others as relied upon in the previous office action.  However, Douglas in view of others fails to teach the claimed method steps of contacting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 14, 24, 27, 34, 37-38, 40-44, 46-47, and 51-56 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/NICHOLAS A WANG/Examiner, Art Unit 1734